Case 19-01227-5-JNC       Doc 469 Filed 04/03/20 Entered 04/03/20 14:25:44      Page 1 of 4

 SO ORDERED.

 SIGNED this 3 day of April, 2020.




                                         _____________________________________________
                                         Joseph N. Callaway
                                         United States Bankruptcy Judge
 ___________________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

  IN RE:                                            )
                                                    )          Case No. 19-01230-5-JNC
  CAH ACQUISITION COMPANY #2, LLC, d/b/a            )
  OSWEGO COMMUNITY HOSPITAL,                        )          Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )          Case No. 19-01180-5-JNC
  CAH ACQUISITION COMPANY #3, LLC, d/b/a            )
  HORTON COMMUNITY HOSPITAL,                        )          Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )          Case No. 19-01298-5-JNC
  CAH ACQUISITION COMPANY 7, LLC, d/b/a             )
  PRAGUE COMMUNITY HOSPITAL,                        )          Chapter 11
                                                    )
  Debtor.                                           )
                                                    )
  IN RE:                                            )
                                                    )          Case No. 19-01697-5-JNC
  CAH ACQUISITION COMPANY 12, LLC, d/b/a            )
  FAIRFAX COMMUNITY HOSPITAL,                       )          Chapter 11
                                                    )
  Debtor                                            )
                                                    )




                                            1
Case 19-01227-5-JNC           Doc 469 Filed 04/03/20 Entered 04/03/20 14:25:44                        Page 2 of 4




     IN RE:                                      )
                                                 )                              Case No. 19-01227-5-JNC
     CAH ACQUISITION COMPANY 16, LLC, d/b/a )
     HASKELL COUNTY COMMUNITY                    )                              Chapter 11
     HOSPITAL,                                   )
                                                 )                              (Jointly Administered)
     Debtor.                                     )
     ___________________________________________ )
    CONSENT ORDER MODIFYING MEDIATION PROVISIONS OF ORDERS (A)
  APPROVING SALE FREE AND CLEAR OF ALL LIENS, CLAIMS, INTERESTS, AND
    ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF
     CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (C)
                      GRANTING RELATED RELIEF

          This matter came before the Court upon the joint request of Thomas W. Waldrep, Jr., the

 trustee (the “Trustee”) for the above-captioned debtors (individually, a “Debtor,” and collectively,

 the “Debtors”); Paul Nusbaum; Steve White; Cohesive Healthcare Management and Consulting,

 LLC (“Cohesive”); and Complete Business Solutions Group, Inc. (“CBSG,” and together with the

 Trustee, Paul Nusbaum, Steve White, and Cohesive, the “Mediation Parties”) to modify the

 Mediation Provisions, as defined below, of the Sale Order1 entered in each Debtor’s case. In

 support of this Consent Order, the Mediation Parties respectfully state the following:

          1.      Each of the Sale Orders contain substantively identical provisions regarding

 mediation between the Mediation Parties, save and except that Cohesive is not included as one of

 the Mediation Parties in the cases of CAH Acquisition Company #2, LLC d/b/a Oswego

 Community Hospital or CAH Acquisition Company #3, LLC d/b/a Horton Community Hospital.

 Specifically, each Sale Order contains the below language:


 1
   An Order (A) Approving Sale Free and Clear of All Liens, Claims, Interests, and Encumbrances, (B) Authorizing
 Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief
 (each, a “Sale Order,” and together, the “Sale Orders”) was entered in each Debtor’s case: CAH Acquisition Company
 #2, LLC, Case No. 19-01230, Docket No. 324 entered February 18, 2020; CAH Acquisition Company #3, LLC, Case
 No. 19-01180, Docket No. 371 entered January 31, 2020; CAH Acquisition Company 7, LLC, Case No. 19-01298,
 Docket No. 450 entered February 4, 2020; CAH Acquisition Company 12, LLC, Case No. 19-01697, Docket No. 447
 entered February 14, 2020; and CAH Acquisition Company 16, LLC, Case No. 19-01227, Docket No. 430 entered
 February 18, 2020. Each sale contemplated pursuant to the Sale Orders shall be referred to herein as the “Sale.”


                                                         2
Case 19-01227-5-JNC        Doc 469 Filed 04/03/20 Entered 04/03/20 14:25:44               Page 3 of 4




        The [Mediation Parties] shall participate in a mediated settlement conference
        pursuant to E.D.N.C. LBR 9019-2, for the purpose of attempting to negotiate and
        resolve the disposition of the Collateral Trust Funds. The mediator shall be selected
        pursuant to E.D.N.C. LBR 9019-2(2), and the cost of the mediator shall be divided
        equally among the parties pursuant to E.D.N.C. LBR 9019-2(4)(d). All persons
        required by Rule 9019-2(4)(a) to attend the conference shall be physically present
        unless such physical presence is excused pursuant to an agreement between the
        parties and the mediator, or by order of the Court. The mediator and the parties
        shall schedule the date, time, and location of the conference, and shall conduct such
        mediation within 60 days after the closing of the Sale. All individuals and entities
        attending the settlement conference shall hold all statements made and conduct
        occurring at the conference confidential except as necessary to obtain approval of
        any settlement reached and as provided in E.D.N.C. LBR 9019-2(7).

 The forgoing language constitutes the “Mediation Provisions” of each Sale Order. Capitalized

 terms in the Mediation Provisions, and used herein, shall have the meaning ascribed to them in the

 Sale Orders.

        2.      Pursuant to the above Mediation Provisions, the Mediation Parties had selected a

 mediator and agreed upon April 1 and the morning of April 2, 2020, as the dates of an in-person

 mediated settlement conference. Compliance with the above Mediation Provisions, however, has

 been substantially complicated by the ongoing national and various state declarations of

 emergency arising from the COVID-19 pandemic.

        3.      Apropos of this unforeseen change in circumstances, the Mediation Parties hereby

 submit this Consent Order modifying the Mediation Provisions of the Sale Orders such that (i) the

 mediated settlement conference be held within thirty (30) days after the closing of the last Sale to

 occur; and (ii) the mediated settlement conference be conducted by telephone or by internet video

 conferencing platform as agreed to by the Mediation Parties.

         NOW, THEREFORE, based upon the foregoing, the Court concludes that the above-

 stated revisions to the Mediation Provisions are appropriate, and for other good and sufficient

 reasons appearing it is hereby ORDERED as follows:




                                                  3
Case 19-01227-5-JNC         Doc 469 Filed 04/03/20 Entered 04/03/20 14:25:44           Page 4 of 4




        A.      The mediated settlement conference referenced in the Sale Orders shall be held

 within thirty (30) days after the closing of the last Sale to occur.

        B.      The mediated settlement conference referenced in the Sale Order shall be conducted

 by telephone or by internet video conferencing platform as agreed to by the Mediation Parties.

        C.      The rights of all the Mediation Parties are hereby reserved and shall not be

 prejudiced in any way by the entry of this Consent Order.



 AGREED TO BY:


 WALDREP LLP                                            WARD AND SMITH, P.A.

 /s/ James C. Lanik                                     /s/ Paul A. Fanning
 Thomas W. Waldrep, Jr. (NC Bar No. 11135)              Paul A. Fanning (NC Bar No. 25477)
 James C. Lanik (NC Bar No. 30454)                      P.O. Box 8088
 Jennifer B. Lyday (NC Bar No. 39871)                   Greenville, NC 27835-8088
 101 S. Stratford Road, Suite 210                       Telephone: 252-215-4000
 Winston-Salem, NC 27104                                Telefax: 215-4077
 Telephone: 336-717-1440                                Email: paf@wardandsmith.com
 Telefax: 336-717-1340
 Email: notice@waldrepllp.com                           Counsel for Cohesive

 Co-Counsel for the Trustee


 NORTHEN BLUE, LLP                                      HUTCHENS LAW FIRM LLP

 /s/ John Paul H. Cournoyer                             /s/ William Walt Pettit
 John Paul H. Cournoyer (NC Bar No. 42224)              William Walt Pettit (NC Bar No. 9407)
 PO Box 2208                                            PO Box 12497
 Chapel Hill, NC 27515-2208                             Charlotte, NC 28220
 Telephone: 919-968-4441                                Telephone: 704-357-6262
 Telefax: 919-942-6603                                  Telefax: 704-357-6233
 Email: jpc@nbfirm.com                                  Email: walt.pettit@hutchenslawfirm.com

 Counsel for Nusbaum/White                              Counsel for CBSG

                                      [END OF DOCUMENT]




                                                    4
